Citation Nr: 0015048	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-27 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals, post-operative, recurrent dislocation, 
left shoulder, mild degenerative joint disease with 
tendonitis calcarea and osteopenia, post traumatic, currently 
evaluated as 20 percent disabling, to include the issue of 
entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, Puerto Rico, that denied the above claim.  The 
veteran appealed the RO's decision to the Board, which upheld 
the RO's decision in September 1997.

The appellant thereafter appealed the Board's September 1997 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court).  
In July 1998, VA filed a Motion for Remand and to Stay 
Further Proceedings.  An Order of the Court dated in October 
1998 granted the motion, vacated the September 1997 Board 
decision, and remanded the matter to the Board for 
readjudication.

The Board remanded the case in March 1999 for examination of 
the veteran.  The requested development has been completed to 
the extent necessary.  The Board now proceeds with its review 
of the appeal.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran's service-connected left shoulder disorder is 
manifested by complaints of "noise sounds," loose movement, 
muscle atrophy, and pain and objective findings of abduction 
ranging from 90 to 105 degrees; mild painful motion; mild 
weakness of all muscles of the left shoulder, graded 4/5; 
moderate instability of the left shoulder joint; and moderate 
muscle atrophy of the left deltoid muscle.

3.  The veteran's service-connected left shoulder disorder 
does not present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular rating criteria.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999). 

2.  The criteria for an increased disability evaluation for 
service-connected residuals, post-operative, recurrent 
dislocation, left shoulder, mild degenerative joint disease 
with tendonitis calcarea and osteopenia, post traumatic, are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, 4.73, Diagnostic Codes 5003, 5010, 5201, 5202, 
5303 (1999).

3.   The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's service-
connected left shoulder disorder.  38 C.F.R. § 3.321(b)(1) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In March 1947, the veteran was awarded service connection for 
residuals, post-operative, recurrent dislocation, left 
shoulder, evaluated as 20 percent disabling under Diagnostic 
Code 5202, effective from March 1946.  The 20 percent 
disability rating has remained in effect since that time.

More recently, the veteran sought reevaluation of the 
disability rating assigned for his service-connected left 
shoulder disorder in 1994.  In conjunction with the claim, 
the RO obtained his treatment records from the San Juan, VA 
Medical Center (VAMC) dated from 1992 to 1994.  These records 
showed that in April 1992 the veteran denied any major 
complaints related to his osteoarthritic problem.  He 
reported adequate relief from anti-inflammatory agents.  In 
June 1993, he complained of a painful left shoulder with 
decreased range of motion.  There was no active swelling.  
The examiner's assessment was stable.

Upon VA joints examination in July 1994, the veteran gave a 
history of left shoulder surgery in 1944 followed by severe 
left shoulder pain, loss of strength and limited range of 
motion.  At present, he complained of only right shoulder 
pain.  On examination, the examiner reported range of motion 
of the left shoulder as follows: flexion to 130 degrees; 
extension to 20 degrees; abduction to 100 degrees; and 
pronation and supination to 90 degrees.  There was crepitus 
on range of motion.  There was no swelling or deformity.  The 
examiner noted that the veteran had good strength in the left 
shoulder girdle muscles.  Diagnoses included a history of 
shoulder dislocation with limited range of motion and left 
arm weakness and degenerative joint disease of the shoulder.

The veteran testified at a personal hearing at the RO in 
November 1995.  He stated that he could hardly do anything 
with his left arm because he was afraid his condition would 
worsen.  The condition had worsened over the last two years, 
and he was afraid of dislocation.  However, he denied any 
recent dislocation of the shoulder.  He stated that he was 
right handed.  He took medication for pain.  He last received 
treatment for the left shoulder disability sometime in the 
past year.  The veteran stated that his arm had become weaker 
and thinner and was painful.  He was retired and unable to 
help with household chores.

Additional VA treatment records of the veteran showed 
occasional complaints of arthritic pain in August 1995.  In 
March 1996, there was crepitation of the shoulder joint with 
decreased range of motion on the left.  The veteran had 
difficulty raising his left shoulder.  On physical therapy 
consultation in March 1996, he complained of left shoulder 
pain aggravated in the last two months.  The pain was inside 
the shoulder, did not radiate, and was associated with arm 
weakness.  It was constant, did not follow a pattern, and was 
relieved by medication.  The veteran was right handed and 
independent in activities of daily living.  The examiner 
noted no deformity, swelling, or atrophy of the left 
shoulder.  There was tenderness to palpation in the left 
anterior and posterior aspect of the shoulder.  There was 
full active range of motion (flexion, extension, abduction, 
adduction).  The veteran had difficulty completing internal 
rotation and adduction due to pain.  Strength of the left 
shoulder was 4/5 due to pain.  Neurological examination was 
normal.  The examiner indicated that there was no functional 
limitation.  The assessment was degenerative changes of the 
shoulder and pain, with no neurological component.  The 
examiner stated that the veteran had mild generalized 
weakness due to arm immobilization.  Goals included 
decreasing pain, increasing left shoulder strength, and 
maintaining left shoulder range of motion and independence in 
activities of daily living.  The veteran was to continue 
taking medication.

Pursuant to the Board's March 1999 remand, the veteran was 
afforded a VA joints examination in May 1999.  He complained 
of recurrent left shoulder dislocations following shoulder 
trauma in 1945.  However, he denied any dislocation or 
subluxation following surgery in 1945.  The veteran also 
complained of crepitus, decreased range of motion and 
weakness of the left shoulder.  He took Tylenol as needed 
with moderate and temporary relief.  He had not received any 
medical treatment for the past year.  Precipitating factors 
included overhead and manual activities.  Alleviating factors 
included medication.  The veteran was retired and right 
handed.  On physical examination, he had range of motion of 
the left shoulder as follows:  abduction to 90 degrees; 
anterior flexion to 80 degrees; extension to 15 degrees; 
adduction to 10 degrees; internal rotation to 70 degrees; and 
external rotation to 80 degrees.  The examiner reported that 
there was no painful motion, although range of motion was 
additionally limited by pain, weakness, and lack of endurance 
following repetitive deviation.  There was objective evidence 
of instability, weakness, tenderness and guarding of 
movements of the left shoulder.  Manual muscle test for the 
left shoulder was 3.5/5 (deltoid, biceps, triceps, 
brachioradialis, wrist flexors and wrist extensors).  There 
was crepitus of the left shoulder.  The examiner diagnosed 
left shoulder degenerative joint disease.  X-rays of the left 
shoulder revealed tendonitis calcarea; mild hypertrophic 
degenerative changes; and osteopenic bones.

The veteran was re-examined by VA in August 1999.  The 
examiner reviewed the claims folder and service medical 
records carefully.  The veteran referred to no pain of the 
left shoulder.  His complaints included "noise sounds" and 
loose movement of the left shoulder and muscle atrophy of the 
shoulder and arm.  That morning and yesterday he took Tylenol 
with good pain control for hours.  He received no medical 
treatment for his left shoulder during the past year.  He 
avoided activities that precipitated pain.  Pain was relieved 
by Tylenol and liniment with massage.  The veteran gave a 
history of surgery in 1944 due to recurrent dislocations.  He 
denied any current episodes of dislocations or recurrent 
subluxations.  Concerning his daily activity, he reported 
difficulty lifting heavy objects.  He had previously worked 
for more than 20 years as a mailman.  Range of motion of the 
left shoulder was as follows:  abduction to 105 degrees; 
flexion to 100 degrees; internal rotation to 45 degrees; and 
external rotation to 90 degrees.  The examiner described mild 
limitation of motion.  There was mild painful motion on all 
movements of the shoulder and objective evidence of mild 
weakness of all muscles of the left shoulder, especially at 
the deltoid, having muscle strength graded 4/5.  There was 
moderate instability of the left shoulder joint but no 
dislocation.  There was also moderate muscle atrophy of the 
left deltoid muscle.  However, there was no edema, effusion, 
redness, heat, abnormal movement, or guarding of movement of 
the left shoulder.

Diagnoses included left shoulder dislocation and mild 
degenerative joint disease of the left shoulder with 
tendonitis calcarea and osteopenia, considered post 
traumatic.  The examiner stated that although the veteran 
presented instability of the left shoulder with moderate 
muscle atrophy, his left shoulder joint was functional and 
able to perform adequate working movements with adequate 
excursion, strength, speed and endurance.  However, this was 
without performing repetitive movements for prolonged periods 
of time.  The examiner also reported that the veteran had 
mild visible painful motion of the last degree of the range 
of motion measured objectively; however, although he had 
limitation of motion, it was functional.  There was evidence 
of disuse of the left shoulder with moderate muscle atrophy 
and the veteran had mild weakness of the left shoulder 
(deltoid muscle) with a muscle strength graded 4/5.  This was 
also described as mild weakened movement by the examiner.  
There was less movement that normal but it was functional.  
It was due, in part, due crepitus and tendon tie up.  The 
examiner reported that upon excessive use of the left 
shoulder with repetitive movements one could assume excess 
fatigability.  There was no evidence of incoordination or 
impaired ability to execute skilled movements.   

In September 1999, the RO recharacterized the veteran's 
service-connected disability as residuals, post-operative, 
recurrent dislocation, left shoulder, mild degenerative joint 
disease with tendonitis calcarea and osteopenia, post 
traumatic.  The 20 percent disability rating was continued 
under Diagnostic Code 5201-5202.  A separate 10 percent 
rating was assigned for a post-operative residual scar of the 
left shoulder. 


II.  Legal analysis

A.  Schedular rating

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
left shoulder disorder within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  

The veteran has been afforded VA examinations and his 
treatment records have been associated with the file.  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

The severity of the veteran's service-connected left shoulder 
disability is currently evaluated for VA compensation 
purposes under VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 
5202, 5203 (1999).  Since there is no evidence of ankylosis 
of the scapulohumeral articulation or impairment of the 
clavicle or scapula, Diagnostic Codes 5200 and 5203 are not 
applicable.

The characterization of the veteran's disability includes 
arthritis of the left shoulder.  Arthritis due to trauma 
established by x-ray evidence will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1999).  The veteran's left arm in this case is his minor 
arm.  A 20 percent schedular rating assigned for a disability 
of the non-dominant shoulder contemplates such impairment in 
function as an inability to raise the arm above shoulder 
level, that is, above 90 degrees.  Limitation of motion of 
the arm to midway between the side and shoulder level, that 
is, to 45 degrees, also warrants a 20 percent evaluation.  A 
30 percent rating is assigned when motion of the non-dominant 
arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201 (1999); see also 38 C.F.R. 
§ 4.71, Plate I.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

The range of motion of the veteran's left shoulder, in 
pertinent part, has been as follows:  abduction to 100 
degrees in July 1994, to 90 degrees in May 1999, and to 105 
degrees in August 1999.  In order to warrant an evaluation of 
30 percent under the range of motion codes, abduction would 
have to be limited to 25 degrees from the side, which was not 
the case.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5201 (1999).  Range of motion of the shoulder has been well 
beyond the limits established for the assignment of a 30 
percent disability rating.  Therefore, the manifestations 
shown by the evidence to result from the veteran's 
service-connected left shoulder disorder are deemed to be 
adequately compensated by the 20 percent rating under 
Diagnostic Code 5201.  

Diagnostic Code 5201 is based on limitation of motion.  The 
August 1999 VA examination adequately described the degree of 
functional loss due to pain in that range of motion was 
measured with objective manifestations of pain in mind.  
Indeed, the VA examiner noted that range of motion of the 
shoulder was accomplished with mild pain.  38 C.F.R. § 4.40, 
4.45 (1999).  This examination is by far the most probative 
of record.  The examination was detailed and thorough, and 
the examiner carefully reviewed the claims folder.  Specific 
answers to the Board's questions on remand were provided.  It 
is the opinion of the Board that the record contains adequate 
descriptions of pathology and functional loss due to pain.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

However, any complaints of left shoulder pain and weakness 
affecting strength and motion are not shown to a degree 
beyond that contemplated by the current schedular evaluation 
assigned to this disability under Diagnostic Code 5210, as 
reflected by the medical findings of record which fall far 
short of meeting the criteria for an increased schedular 
evaluation.  While the veteran has indicated that he has pain 
on increased activities, the August 1999 VA examination 
evaluated the objective manifestations of pain, and there is 
no basis for a higher rating in light of that examination.  
The degree of pain that the veteran experiences has not been 
shown to interfere with the functioning of the left shoulder 
to more than a mild extent.  38 C.F.R. § 4.10 (1999).  For 
example, the veteran reported good pain control with Tylenol 
and has sought no recent treatment for his left shoulder 
disorder.  On range of motion exercises, there was only mild 
painful motion.  There was no edema, effusion, redness, heat, 
abnormal movement, or guarding of movement of the left 
shoulder.  Left shoulder weakness, likewise, was no more than 
mild, with strength of 3.5/5 and 4/5 in 1996 and 1999 and 
good strength in the left shoulder girdle muscles in 1994.  
More importantly, the examiner in March 1996 stated that 
there was no functional limitation.  The August 1999 VA 
examiner also concluded that the veteran's left shoulder was 
functional and able to perform adequate working movements 
with adequate excursion, strength, speed and endurance.  
Although it was noted that this was without performing 
repetitive movements for prolonged periods of time which 
would presumably cause fatigability, there is no indication, 
in light of the objective findings, that motion of the 
shoulder would be limited to 25 degrees from the side after 
repetitive movements so as to warrant a 30 percent disability 
rating under Diagnostic Code 5201.  There was also no 
evidence of incoordination or impaired ability to execute 
skilled movements.

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 5202 for impairment of the 
humerus.  A 20 percent rating is warranted for recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes of guarding of all arm movements or for malunion of 
the shoulder with moderate or marked deformity.  A 40 percent 
rating is warranted for fibrous union of the shoulder.  When 
there is nonunion of the shoulder (false flail joint) a 50 
percent rating is assignable.  The highest, or 60 percent 
rating, is warranted for loss of head of the shoulder (flail 
shoulder) of the minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (1999).  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a no-percent evaluation, a noncompensable rating will 
be assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (1999).

However, the veteran has consistently denied any dislocation 
or subluxation of the left shoulder since his in service 
surgery.  There have also been no objective findings of 
malunion of the shoulder with moderate or marked deformity.  
On VA joints examination in July 1994, there was no swelling 
or deformity of the shoulder.  Likewise, in March 1996 there 
was no deformity of the shoulder.  On VA joints examination 
in August 1999, there was objective evidence of moderate 
instability of the left shoulder joint, but no dislocation.  
Accordingly, a separate rating is not warranted for under 
Diagnostic Code 5202.  As noted above, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45, concerning the effects of pain and other 
symptoms; and the effects of these symptoms on functional 
ability during use of a joint and during flare-ups must be 
taken into account when rating a disability based on 
limitation of motion.  However, this does not apply because 
Diagnostic Code 5202 is not based on limitation of motion.  
See  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5303, for impairment of 
Muscle Group III.  38 C.F.R. § 4.73, Diagnostic Code 5303 
(1999).  This muscle group includes the intrinsic muscles of 
the shoulder girdle:  (1) pectoralis major I (clavicular); 
and (2) deltoid.  The functions affected by these muscles 
include elevation and abduction of the arm to the level of 
the shoulder.  These muscles also act with 1 and 2 of group 
II in forward and backward swing of the arm.  A 20 percent 
disability evaluation is assigned for a moderate or a 
moderately severe injury to Muscle Group III of the non-
dominant extremity.  The highest, or 30 percent rating, is 
warranted for a severe injury to Muscle Group III of the non-
dominant extremity.

The Board finds that the veteran's left shoulder disorder is 
consistent with a "moderate" disability of muscles and does 
not more nearly approximate the criteria for a "severe" 
impairment.  Strength of the left shoulder has ranged from 
3.5/5 to 4/5.  The VA examiner in August 1999 noted only mild 
weakness of all muscles of the left shoulder and only 
moderate muscle atrophy of the left deltoid muscle.  The 
examiner further stated that the veteran's left shoulder was 
functional and able to perform adequate working movements 
with adequate excursion, strength, speed and endurance.  
These findings do not approximate a severe disability, as 
required for the assignment of a 30 percent rating under 
Diagnostic Code 5303.  Further, as the functions affected by 
Muscle Group III include elevation and abduction of the arm 
to the level of the shoulder, the Board finds that a separate 
rating under this diagnostic code is not warranted, as the 
veteran is already compensated for limitation of motion under 
Diagnostic Code 5201.  See Esteban  v. Brown, 6 Vet. App. 259 
(1994).  An additional rating would constitute pyramiding, or 
compensating twice for the same disability.  38 C.F.R. § 4.14 
(1999).

Accordingly, for the reasons discussed above, it is the 
Board's opinion that the 20 percent disability rating for the 
veteran's left shoulder disability adequately reflects the 
level of impairment pursuant to the schedular criteria.  The 
preponderance of the evidence is against the claim for a 
disability rating in excess of 20 percent. 


B.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in a September 1999 rating decision.  Although 
the Board has no authority to grant an extraschedular rating 
in the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required any recent periods 
of hospitalization for his service-connected left shoulder 
disorder, nor has he sought any recent outpatient treatment.  
There is no evidence in the claims file to suggest that 
marked interference with employment is the result of the 
service-connected disability.  The veteran is currently 
retired and worked as a mailman for over 20 years.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to an increased disability rating for service-
connected residuals, post-operative, recurrent dislocation, 
left shoulder, mild degenerative joint disease with 
tendonitis calcarea and osteopenia, post traumatic, currently 
evaluated as 20 percent disabling, to include the issue of 
entitlement to an extraschedular evaluation, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

